Filed 9/26/14 Samiezade-Yazd v. Samiezade-Yazd CA1/3
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                DIVISION THREE


CAROLINE SAMIEZADE-YAZD,
         Plaintiff and Appellant,
                                                                         A140818
v.
MOHAMMAD SAMIEZADE-YAZD,                                                 (Alameda County
                                                                         Super. Ct. No. HF07337488)
         Defendant and Respondent.


         Caroline Samiezade-Yazd appeals from an order denying her application to
modify custody and visitation orders relating to her 16-year-old daughter, Khadijeh
(Kadie), who apparently has refused to speak with her mother for several years. As was
the case with Caroline’s 2011 appeal from a similar order, Caroline’s pro se brief
disregards all rules of appellate procedure and presents no intelligible legal grounds on
which relief might be granted.
         We quote from the October 2011 opinion of this court reciting the general
background of the present matter: “Caroline Samiezade-Yazd and Mohammad
Samiezade-Yazd filed for divorce in September 2004 in Colorado. In April 2006, the
Colorado court awarded Mohammad custody of the couple’s three minor children and
authorized his move to California with the children. Caroline was given the right to
supervised visitation. The contentious custody dispute continued in California. After four
years, in response to another of Caroline’s numerous largely repetitive motions, the court
issued an order, following a hearing on October 21, 2010, suspending visitation between




                                                             1
Caroline and the children, now ages 13, 15 and 17 years old.” (No. A130845, Oct. 24,
2011, A130845 [nonpub. opn.].)
       The Discussion section of this court’s prior opinion began as follows: “Initially,
we note that Caroline’s appellate briefs completely fail to comply with the applicable
requirements of the California Rules of Court, rule 8.204(a). Her briefs do not contain
any citation to the record and her arguments are not organized in any understandable
manner and are not supported by citation to relevant authority. The vast majority of her
briefing is focused on factual issues unrelated to the limited scope of this appeal.”
Caroline has not heeded our prior admonition and her present papers suffer from the same
fundamental deficiencies.
       The order from which the present appeal is taken continues to award legal and
physical custody of Kadie (and of a younger brother) to Kadie’s father, Caroline’s former
husband. As to the issue of visitation, the order provides: “The minor children . . . will
contact [Caroline] as they wish to work out when and where they will communicate or
spend time with her.”
       From the papers filed on appeal, one can discern that Kadie is experiencing
psychological issues that are of concern to Caroline and which Caroline attributes to
Kadie’s father. The order from which the appeal has been taken also provides, “In the
next couple of months [the father] will help Kadie find a female therapist so Kadie has
someone to work with when she is ready to do so.”
       Caroline’s brief defends her own mental stability, accuses Kadie’s father of being
a “liar and mentally unstable” and responsible for Kadie’s alienation from her mother.
However, the brief provides no basis on which this court could possibly conclude that the
trial court has wrongly evaluated the evidence or abused its discretion in refusing to alter
longstanding custody and visitation arrangements.
       The order entered on December 20, 2013, following the hearing on November 25,
2013, is affirmed.




                                              2
                                _________________________
                                Pollak, J.


We concur:


_________________________
McGuiness, P. J.


_________________________
Siggins, J.




                            3